DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgment is made of the timely response filed 9-15-2021.

Priority

3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Amendment

4.	Acknowledgment is made of the amendment(s) co claims 1, 3-4, 12-13, 16-17, 20 and cancelled claims 2, 11,1 5, and 19 in the timely response filed 9-15-2021.

Response to Arguments

5.	Applicant’s arguments, see page 1, filed 9-15-2021, have been fully considered and are persuasive.  The rejection(s) in the 6-15-2021 Non-Final Rejection have been withdrawn. 


Allowable Subject Matter

6.	Claims 1, 3-10, 12-14, 16-18 and 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  GIANCHANDINI et al does not anticipate nor render obvious a current limiting resistor in series connected to discharge electrodes and configured for limiting a value of a current in the external circuit to which the discharge electrodes are connected; and the direct current power supply for supplying a voltage to the discharge electrodes, the current sampling resistor and the current limiting resistor.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856